On Motion for Rehearing.
We have again considered every proposition presented in appellant's brief, and feel that what we have said disposes of every proposition that has merit.
As we view the record, appellant has failed to show that the loss of the cantaloupes was due to an inherent infirmity in the cantaloupes themselves, and the appellee has gone forward with his proof to the extent of showing beyond question that the melons when received by appellant at El Paso were in a sufficiently good merchantable condition for the shipment to New Orleans, if moved with reasonable dispatch; that appellant was negligent in not rerouting the shipment to New Orleans as directed, and while the shipment was on its lines; and that as a result of such failure to reroute the shipment a delay of several days in the melons reaching New Orleans was occasioned thereby. The trial court, by a special charge requested by appellant, put the burden of the proof upon appellee to show by a preponderance of the *Page 825 
evidence that the cantaloupes were in good merchantable condition here in El Paso at the time appellee became the owner of them, and at the time and place appellant received them for shipment, and the charge of the court put the burden of the proof upon appellee to show that some negligence of appellant was the proximate cause of the melons becoming unsalable and unmerchantable, and that if appellee had failed to show that the cantaloupes were in good merchantable condition in El Paso, and that their condition was rendered otherwise by some negligence of appellant the verdict would be for appellant. The jury found for appellee. The evidence, we think, is uncontroverted as to the delay in the shipment in reaching New Orleans, the decayed condition of the melons on reaching New Orleans, and caused by appellant, and not another carrier, in failing to reroute the shipment.
We have fully considered, and over objections of appellee, all of the propositions presented by appellant and overrule them.
The motion for rehearing is overruled.